
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.64


CLEAN ENERGY FUELS CORP.

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

NOTICE OF STOCK UNIT AWARD

Awardee's Name and Address:  


--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 

        You (the "Awardee") have been granted an award of Stock Units (the
"Award"), subject to the terms and conditions of this Notice of Stock Unit Award
(the "Notice"), the Clean Energy Fuels Corp. Amended and Restated 2006 Equity
Incentive Plan, as amended from time to time (the "Plan") and the Stock Unit
Agreement (the "Agreement") attached hereto, as follows. Unless otherwise
provided herein, the terms in this Notice shall have the same meaning as those
defined in the Plan.

Award Number  


--------------------------------------------------------------------------------


Grant Date
 
January 25, 2012
Total Number of Stock Units Awarded (the "Units")
 



--------------------------------------------------------------------------------

Vesting Schedule:

        Subject to the Awardee's not ceasing to be a Service Provider and other
limitations set forth in this Notice, the Agreement and the Plan, the Units will
"vest" in accordance with the following schedule (the "Vesting Schedule"):

        If, during the Measurement Period, the Closing Price equals or exceeds
the Hurdle Price for twenty (20) consecutive Market Trading Days, one hundred
percent (100%) of the Units will vest upon closing of The NASDAQ Stock Market on
such twentieth (20th) consecutive Market Trading Day, and the appropriate number
of Shares will be delivered to the Awardee in accordance with Section 3 of the
Agreement.

        Notwithstanding the foregoing, immediately prior to, and contingent
upon, the occurrence of a Change in Control, one hundred percent (100%) of the
Units will vest, provided that the per share consideration received by holders
of Shares in connection with such Change in Control equals or exceeds the Hurdle
Price.

        Notwithstanding the foregoing, if the Awardee has ceased to be a Service
Provider following the Grant Date as a result of the Awardee's Termination of
Service by the Company or any Affiliate, in each case, without Cause, then, if,
during the Measurement Period, the Closing Price equals or exceeds the Hurdle
Price for twenty (20) consecutive Market Trading Days, the Time-Vested
Percentage of the Units will vest upon closing of The NASDAQ Stock Market on
such twentieth (20th) consecutive Market Trading Day, and the appropriate number
of Shares will be delivered to the Awardee in accordance with Section 3 of the
Agreement. In addition, notwithstanding the foregoing, if the Awardee has ceased
to be a Service Provider following the Grant Date as a result of the Awardee's
Termination of Service by the Company or any Affiliate, in each case, without
Cause, then, immediately prior to, and contingent upon, the occurrence of a
Change in Control, the Time-Vested Percentage of the Units will vest, provided
that the per share consideration received by holders of Shares in connection
with such Change in Control equals or exceeds the Hurdle Price.

        Notwithstanding the foregoing, in the event of the Awardee's Termination
of Service due to death or Disability, the Time-Vested Percentage of the Units
shall vest immediately prior to such Termination of Service, and the appropriate
number of Shares will be delivered to the Awardee in accordance with Section 3
of the Agreement.

--------------------------------------------------------------------------------



        For purposes of this Vesting Schedule, the following terms have the
following definitions:

        "Cause" means, with respect to the Awardee's Termination of Service by
the Company or an Affiliate, that such termination is for "Cause" as such term
(or word of like import) is expressly defined in a then-effective written
agreement between the Awardee and the Company or such Affiliate, or in the
absence of such then-effective written agreement and definition, is based on, in
the determination of the Administrator, the Awardee's: (i) performance of any
act or failure to perform any act in bad faith and to the detriment of the
Company or an Affiliate; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company or an Affiliate; or (iii) commission of
a crime involving dishonesty, breach of trust, or physical or emotional harm to
any person; provided, however, that with regard to any agreement that defines
"Cause" on the occurrence of or in connection with a Change in Control, such
definition of "Cause" shall not apply until a Change in Control actually occurs.

        "Closing Price" means, as of any Market Trading Day, the closing price
of the Common Stock on The NASDAQ Stock Market on such Market Trading Day.

        "Hurdle Price" means $20.40, which is equal to one hundred and
thirty-five percent (135%) of the Closing Price on the Grant Date.

        "Market Trading Day" means a day during which The NASDAQ Stock Market is
open for trading and the Common Stock is traded.

        "Measurement Period" means the period commencing on (and including) the
two (2) year anniversary of the Grant Date and ending on (and including) the day
immediately preceding the four (4) year anniversary of the Grant Date.

        "Time-Vested Percentage" means (a) the quotient of (i) the number of
full months that have elapsed from the Grant Date up to the date of the
Awardee's Termination of Service and (ii) forty-eight (48) times (b) one hundred
(100), provided that the Time-Vested Percentage shall never exceed one hundred
(100).

        The Award will terminate to the extent not vested upon the expiration of
the Measurement Period or, if earlier, upon delivery of Shares to the Awardee
under Section 3 of the Agreement in connection with any one of the vesting
events described in this Notice.

        The Hurdle Price will be proportionally adjusted for any change in the
outstanding Common Stock subject to the Award resulting from any stock splits,
combination or exchange of Shares, consolidation, spin-off or recapitalization
of Shares or any capital adjustment or transaction similar to the foregoing or
any distribution to holders of Common Stock other than regular cash dividends.
The Administrator will make such adjustment in such manner as it may deem
equitable and appropriate, subject to compliance with Applicable Laws.

        For purposes of this Notice and the Agreement, the term "vest" shall
mean, with respect to any Units, that such Units are no longer subject to
forfeiture to the Company. If the Awardee would become vested in a fraction of a
Unit, such Unit shall not vest until the Awardee becomes vested in the entire
Unit.

        Except as otherwise provided in this Notice or a then-effective written
agreement between the Awardee and the Company or an Affiliate, vesting shall
cease upon the Termination of Service of the Awardee for any reason, including
death or Disability. Except as otherwise provided in this Notice or a
then-effective written agreement between the Awardee and the Company or an
Affiliate, in the event of the Termination of Service of the Awardee for any
reason, including death or Disability, any unvested Units held by the Awardee
immediately upon such Termination of Service shall be forfeited and deemed
reconveyed to the Company and the Company shall thereafter be the legal and
beneficial

2

--------------------------------------------------------------------------------



owner of such reconveyed Units and shall have all rights and interest in or
related thereto without further action by the Awardee.

        IN WITNESS WHEREOF, the Company and the Awardee have executed this
Notice and agree that the Award is to be governed by the terms and conditions of
this Notice, the Plan, and the Agreement.

    CLEAN ENERGY FUELS CORP.
a Delaware corporation
 
 
By:
 



--------------------------------------------------------------------------------

    Title:  


--------------------------------------------------------------------------------

    Date:  


--------------------------------------------------------------------------------

THE AWARDEE ACKNOWLEDGES AND AGREES THAT THE UNITS SHALL VEST, IF AT ALL, ONLY
DURING THE PERIOD OF THE AWARDEE'S CONTINUOUS SERVICE AS A SERVICE PROVIDER OR
AS OTHERWISE SPECIFICALLY PROVIDED HEREIN (NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER). THE AWARDEE FURTHER
ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS NOTICE, THE AGREEMENT, NOR IN THE
PLAN, SHALL CONFER UPON THE AWARDEE ANY RIGHT WITH RESPECT TO CONTINUATION OF
THE AWARDEE'S CONTINUOUS SERVICE AS A SERVICE PROVIDER, NOR SHALL IT INTERFERE
IN ANY WAY WITH THE AWARDEE'S RIGHT OR THE COMPANY'S RIGHT TO TERMINATE THE
AWARDEE'S CONTINUOUS SERVICE AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE, AND WITH OR WITHOUT NOTICE. THE AWARDEE ACKNOWLEDGES THAT UNLESS THE
AWARDEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY, THE
AWARDEE'S STATUS IS AT WILL.

3

--------------------------------------------------------------------------------




Awardee Acknowledges and Agrees:


        The Awardee acknowledges receipt of a copy of the Plan and the Agreement
and represents that he or she is familiar with the terms and provisions thereof,
and hereby accepts the Award subject to all of the terms and provisions hereof
and thereof. The Awardee has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice and fully understands all provisions of this Notice, the
Agreement and the Plan. The Awardee further agrees and acknowledges that this
Award is a non-elective arrangement pursuant to Section 409A of the Code.

        The Awardee further acknowledges that, from time to time, the Company
may be in a "blackout period" and/or subject to applicable federal securities
laws that could subject the Awardee to liability for engaging in any transaction
involving the sale of the Company's Shares. The Awardee further acknowledges and
agrees that, prior to the sale of any Shares acquired under this Award, it is
the Awardee's responsibility to determine whether or not such sale of Shares
will subject the Awardee to liability under insider trading rules or other
applicable federal securities laws.

        The Awardee acknowledges receipt of paper copies of the Notice, the
Agreement, the Plan and the Plan prospectus (collectively, the "Plan Documents")
and acknowledges that the Awardee is familiar with and accepts the Award subject
to the terms and provisions of the Plan Documents.

        The Company may, in its sole discretion, decide to deliver any Plan
Documents by electronic means or request the Awardee's consent to participate in
the Plan by electronic means. The Awardee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

        The Awardee hereby agrees that all questions of interpretation and
administration relating to this Notice, the Plan and the Agreement shall be
resolved by the Administrator in accordance with Section 8 of the Agreement. The
Awardee further agrees to the venue and jurisdiction selection in accordance
with Section 9 of the Agreement. The Awardee further agrees to notify the
Company upon any change in his or her residence address indicated in this
Notice.

Date:            

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Awardee's Signature
 
 
 
 


--------------------------------------------------------------------------------

Awardee's Printed Name
 
 
 
 


--------------------------------------------------------------------------------

Address
 
 
 
 


--------------------------------------------------------------------------------

City, State & Zip

4

--------------------------------------------------------------------------------







      Award Number:  


--------------------------------------------------------------------------------


CLEAN ENERGY FUELS CORP.

AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN

STOCK UNIT AGREEMENT


        1.    Issuance of Units.    Clean Energy Fuels Corp., a Delaware
corporation (the "Company"), hereby issues to the Awardee (the "Awardee") named
in the Notice of Stock Unit Award (the "Notice") an award (the "Award") of the
Total Number of Stock Units Awarded set forth in the Notice (the "Units"),
subject to the Notice, this Stock Unit Agreement (the "Agreement") and the terms
and provisions of the Clean Energy Fuels Corp. Amended and Restated 2006 Equity
Incentive Plan, as amended from time to time (the "Plan"), which is incorporated
herein by reference. Unless otherwise provided herein, the terms in this
Agreement shall have the same meaning as those defined in the Plan.

        2.    Transfer Restrictions.    The Units may not be transferred in any
manner other than by will or by the laws of descent and distribution.

        3.    Conversion of Units and Issuance of Shares.    

        (a)    General.    Subject to Sections 3(b) and 3(c), one share of
Common Stock shall be issuable for each Unit subject to the Award (the "Shares")
upon vesting. Immediately thereafter, or as soon as administratively feasible,
the Company will deliver the appropriate number of Shares to the Awardee after
satisfaction of any required tax or other withholding obligations. Any
fractional Unit remaining after the Award is fully vested shall be discarded and
shall not be converted into a fractional Share. Notwithstanding the foregoing,
the relevant number of Shares shall be delivered to the Awardee no later than
March 15th of the year following the calendar year in which the Award vests. The
Company may however, in its sole discretion, make a cash payment in lieu of the
issuance of the Shares in an amount equal to the value of one share of Common
Stock multiplied by the number of Units subject to the Award.

        (b)    Delay of Conversion.    The conversion of the Units into the
Shares under Section 3(a) above, shall be delayed in the event the Company
reasonably anticipates that the issuance of the Shares would constitute a
violation of federal securities laws or other Applicable Law. If the conversion
of the Units into the Shares is delayed by the provisions of this Section 3(b),
the conversion of the Units into the Shares shall occur at the earliest date at
which the Company reasonably anticipates issuing the Shares will not cause a
violation of federal securities laws or other Applicable Law. For purposes of
this Section 3(b), the issuance of Shares that would cause inclusion in gross
income or the application of any penalty provision or other provision of the
Code is not considered a violation of Applicable Law.

        (c)    Delay of Issuance of Shares.    The Company shall delay the
delivery of any Shares under this Section 3 to the extent necessary to comply
with Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain
"specified employees" of certain publicly-traded companies); in such event, any
Shares to which the Awardee would otherwise be entitled during the six (6) month
period following the date of the Termination of Service of the Awardee will be
delivered on the first business day following the expiration of such six
(6) month period.

        4.    Right to Shares.    Notwithstanding anything to the contrary in
the Plan, the Awardee shall not have any right in, to or with respect to any of
the Shares (including any voting rights or rights with respect to dividends paid
on the Common Stock) issuable under the Award until the Award is settled by the
issuance of such Shares to the Awardee.

        5.    Taxes.    

        (a)    Tax Liability.    The Awardee is ultimately liable and
responsible for all taxes owed by the Awardee in connection with the Award,
regardless of any action the Company or any Affiliate

--------------------------------------------------------------------------------



takes with respect to any tax withholding obligations that arise in connection
with the Award. Neither the Company nor any Affiliate makes any representation
or undertaking regarding the treatment of any tax withholding in connection with
any aspect of the Award, including the grant, vesting, assignment, release or
cancellation of the Units, the delivery of Shares, the subsequent sale of any
Shares acquired upon vesting and the receipt of any dividends or dividend
equivalents. The Company does not commit and is under no obligation to structure
the Award to reduce or eliminate the Awardee's tax liability.

        (b)    Payment of Withholding Taxes.    Prior to any event in connection
with the Award (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state, local or non-U.S.,
including any social insurance, employment tax, payment on account or other
tax-related obligation (the "Tax Withholding Obligation"), the Awardee must
arrange for the satisfaction of the minimum amount of such Tax Withholding
Obligation in a manner acceptable to the Company.

          (i)  By Share Withholding.    Unless the Awardee determines to satisfy
the Tax Withholding Obligation by some other means in accordance with
clause (ii) below, the Company shall withhold from those Shares otherwise
issuable to the Awardee the whole number of Shares sufficient to satisfy the
minimum applicable Tax Withholding Obligation. The Awardee acknowledges that the
withheld Shares may not be sufficient to satisfy the Awardee's minimum Tax
Withholding Obligation. Accordingly, the Awardee agrees to pay to the Company or
any Affiliate as soon as practicable, including through additional payroll
withholding, any amount of the Tax Withholding Obligation that is not satisfied
by the withholding of Shares described above.

         (ii)  By Check, Wire Transfer or Other Means.    At any time not less
than five (5) business days (or such fewer number of business days as determined
by the Administrator) before any Tax Withholding Obligation arises (e.g., a
vesting date), the Awardee may elect to satisfy the Awardee's Tax Withholding
Obligation by delivering to the Company an amount that the Company determines is
sufficient to satisfy the Tax Withholding Obligation by (x) wire transfer to
such account as the Company may direct, (y) delivery of a certified check
payable to the Company, or (z) such other means as specified from time to time
by the Administrator.

Notwithstanding the foregoing, the Company or an Affiliate also may satisfy any
Tax Withholding Obligation by offsetting any amounts (including, but not limited
to, salary, bonus and severance payments) payable to the Awardee by the Company
and/or an Affiliate. Furthermore, in the event of any determination that the
Company has failed to withhold a sum sufficient to pay all withholding taxes due
in connection with the Award, the Awardee agrees to pay the Company the amount
of such deficiency in cash within five (5) days after receiving a written demand
from the Company to do so, whether or not the Awardee is an employee of the
Company at that time.

        6.    Entire Agreement; Governing Law.    The Notice, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Awardee with respect to the subject matter
hereof, and may not be modified adversely to the Awardee's interest except by
means of a writing signed by the Company and the Awardee. These agreements are
to be construed in accordance with and governed by the internal laws of the
State of Delaware without giving effect to any choice of law rule that would
cause the application of the laws of any jurisdiction other than the internal
laws of the State of Delaware to the rights and duties of the parties. Should
any provision of the Notice or this Agreement be determined to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.

        7.    Construction.    The captions used in the Notice and this
Agreement are inserted for convenience and shall not be deemed a part of the
Award for construction or interpretation. Except

2

--------------------------------------------------------------------------------



when otherwise indicated by the context, the singular shall include the plural
and the plural shall include the singular. Use of the term "or" is not intended
to be exclusive, unless the context clearly requires otherwise.

        8.    Administration and Interpretation.    Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Agreement shall be submitted by the Awardee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

        9.    Venue and Jurisdiction.    The parties agree that any suit,
action, or proceeding arising out of or relating to the Notice, the Plan or this
Agreement shall be brought exclusively in the United States District Court for
the State of Delaware (or should such court lack jurisdiction to hear such
action, suit or proceeding, in a Delaware state court and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this Section 9 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

        10.    Notices.    Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

        11.    Nature of Award.    In accepting the Award, the Awardee
acknowledges and agrees that:

        (a)   the Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement;

        (b)   the Award is voluntary and occasional and does not create any
contractual or other right to receive future awards of Units, or benefits in
lieu of Units, even if Units have been awarded repeatedly in the past;

        (c)   all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

        (d)   the Awardee's participation in the Plan is voluntary;

        (e)   the Awardee's participation in the Plan shall not create a right
to any employment with the Awardee's employer and shall not interfere with the
ability of the Company or the employer to terminate the Awardee's employment
relationship, if any, at any time;

        (f)    the Award is not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments and in no event should be considered as compensation for, or
relating in any way to, past services for the Company or any Affiliate;

        (g)   in the event that the Awardee is not an Employee of the Company or
any Affiliate, the Award and the Awardee's participation in the Plan will not be
interpreted to form an employment or service contract or relationship with the
Company or any Affiliate;

        (h)   the future value of the underlying Shares is unknown and cannot be
predicted with certainty;

3

--------------------------------------------------------------------------------



        (i)    in consideration of the Award, no claim or entitlement to
compensation or damages shall arise from termination of the Award or diminution
in value of the Award or Shares acquired upon vesting of the Award, resulting
from Termination of Service of the Awardee by the Company or any Affiliate (for
any reason whatsoever and whether or not in breach of local labor laws) and in
consideration of the grant of the Award, the Awardee irrevocably releases the
Company and any Affiliate from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing the Notice, the Awardee shall be
deemed irrevocably to have waived his or her right to pursue or seek remedy for
any such claim or entitlement;

        (j)    except as otherwise provided in the Notice, the Agreement or any
other written agreement between the Awardee and the Company, in the event of the
Termination of Service of the Awardee (whether or not in breach of local labor
laws), the Awardee's right to receive Awards under the Plan and to vest in such
Awards, if any, will terminate effective as of the date that the Awardee is no
longer providing services and will not be extended by any notice period mandated
under local law (e.g., providing services would not include a period of "garden
leave" or similar period pursuant to local law); furthermore, in the event of
the Termination of Service of the Awardee (whether or not in breach of local
labor laws), the Administrator shall have the exclusive discretion to determine
when the Awardee is no longer providing services for purposes of this Award;

        (k)   the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Awardee's
participation in the Plan or the Awardee's acquisition or sale of the underlying
Shares; and

        (l)    the Awardee is hereby advised to consult with the Awardee's own
personal tax, legal and financial advisers regarding the Awardee's participation
in the Plan before taking any action related to the Plan.

        12.    Data Privacy.    

        (a)   The Awardee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Awardee's
personal data as described in the Notice and this Agreement by and among, as
applicable, the Awardee's employer, the Company and any Affiliate for the
exclusive purpose of implementing, administering and managing the Awardee's
participation in the Plan.

        (b)   The Awardee understands that the Company and the Awardee's
employer may hold certain personal information about the Awardee, including, but
not limited to, the Awardee's name, home address and telephone number, date of
birth, social insurance or other identification number, salary, nationality, job
title, any Shares or directorships held in the Company, details of all Units or
any other entitlement to Shares awarded, canceled, vested, unvested or
outstanding in the Awardee's favor, for the exclusive purpose of implementing,
administering and managing the Plan ("Data").

        (c)   The Awardee understands that Data will be transferred to any third
party assisting the Company with the implementation, administration and
management of the Plan. The Awardee understands that the recipients of the Data
may be located in the Awardee's country, or elsewhere, and that the recipients'
country may have different data privacy laws and protections than the Awardee's
country. The Awardee understands that the Awardee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Awardee's local human resources representative. The Awardee authorizes the
Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing the
Awardee's participation in the Plan. The Awardee understands that Data will be
held only as long as is

4

--------------------------------------------------------------------------------



necessary to implement, administer and manage the Awardee's participation in the
Plan. The Awardee understands that the Awardee may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Awardee's local human
resources representative. The Awardee understands, however, that refusal or
withdrawal of consent may affect the Awardee's ability to participate in the
Plan. For more information on the consequences of the Awardee's refusal to
consent or withdrawal of consent, the Awardee understands that the Awardee may
contact the Awardee's local human resources representative.

        13.    Language.    If the Awardee has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by Applicable Law.

        14.    Amendment and Delay to Meet the Requirements of
Section 409A.    The Awardee acknowledges that the Company, in the exercise of
its sole discretion and without the consent of the Awardee, may amend or modify
this Agreement in any manner and delay the issuance of any Shares issuable
pursuant to this Agreement to the minimum extent necessary to meet the
requirements of Section 409A of the Code as amplified by any Treasury
regulations or guidance from the Internal Revenue Service as the Company deems
appropriate or advisable. In addition, the Company makes no representation that
the Award will comply with Section 409A of the Code and makes no undertaking to
prevent Section 409A of the Code from applying to the Award or to mitigate its
effects on any deferrals or payments made in respect of the Units. The Awardee
is encouraged to consult a tax adviser regarding the potential impact of
Section 409A of the Code.

END OF AGREEMENT

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.64



CLEAN ENERGY FUELS CORP. AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN NOTICE
OF STOCK UNIT AWARD
Awardee Acknowledges and Agrees
CLEAN ENERGY FUELS CORP. AMENDED AND RESTATED 2006 EQUITY INCENTIVE PLAN STOCK
UNIT AGREEMENT
